Citation Nr: 1127190	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-00 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to February 28, 2007, for the grant of a total disability evaluation based on individual unemployability (TDIU). 

2.  Entitlement to a disability rating in excess of 50 percent for schizophrenia.  


REPRESENTATION

Appellant represented by:	Ralph Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from January 1969 until May 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in August 2010.

In February 2007, the Veteran essentially claimed increased ratings for his service-connected diabetes mellitus and peripheral neuropathy and service connection for coronary artery disease.  A September 2007 rating decision denied increasing the ratings for diabetes mellitus and the already service-connected peripheral neuropathy of the left lower extremity (LLE).  It also denied service connection for peripheral neuropathy of the right lower (RLE) and bilateral upper extremities (BUE), and coronary artery disease (CAD).  

The Veteran filed Notice of Disagreement (NOD), in October 2007, in regards to the CAD issue.  The Veteran's previous attorney subsequently filed a NOD, in July 2008, in regards to the issues of increased ratings for diabetes mellitus, peripheral neuropathy of the RLE and LLE, and service connection for CAD.  No NOD was filed in regards to the BUE service connection claims.  As such, those claims are not currently before the Board.

Additionally, in an October 2008 statement, the Veteran indicated that a grant of individual unemployability would satisfy appeals on all other issues and those appeals could be withdrawn with such a finding.  A January 2009 rating decision subsequently granted service connection for CAD and peripheral neuropathy of the RLE, in addition to TDIU.  The grants of service connection were full grants of the CAD and peripheral neuropathy of the RLE claims and no NOD was filed in regards to either of those issues.  As such, the CAD and peripheral neuropathy of the RLE service connection claims are not currently before the Board.

The Veteran has not indicated that he wished to continue his claim for an increased rating for diabetes mellitus or peripheral neuropathy of the LLE.  Additionally, unlike with the increased rating for schizophrenia claim, neither the Veteran nor his attorney indicated that they were continuing to pursue those claims, including at the August 2010 Board hearing.

Given the October 2008 statement by the Veteran indicating that the currently granted TDIU would satisfy his other appeals and cause their withdrawal, the lack of RO action on those claims since the grant of TDIU, and the Veteran's attorney's discontinuance of action on those issues, the issues of increased ratings for diabetes mellitus and peripheral neuropathy of the LLE are considered to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to an effective date prior to February 28, 2007, for the grant of TDIU.  He specifically contends that he should be granted TDIU from October 27, 2005, the date that his TDIU claim was received by VA. The Veteran also contends that his service-connected schizophrenia warrants a disability rating in excess of 50 percent.

Prior to February 28, 2007, at the time the claim for TDIU was received by VA, the appellant was service-connected for schizophrenia (50 percent disability rating) and diabetes mellitus (20 percent disability rating).  He was later also granted service connection with an effective date of March 16, 2006, for peripheral neuropathy of the left lower extremity (10 percent disability rating) and erectile dysfunction with an effective date of July 3, 2006 (special monthly compensation), which were both associated with his service-connected diabetes mellitus.  The January 2009 rating decision granted TDIU from February 28, 2007.  That date was assigned as the earliest date that the Veteran met the minimum schedular criteria for TDIU.

The Board notes that the Veteran's current increased rating claim for schizophrenia was received on January 26, 2006, during the time period in question as to the earlier effective date claim.  Thus, a possible rating increase as to the service-connected schizophrenia could impact the date at which the Veteran might meet the minimum schedular criteria for TDIU and effect the effective date for the Veteran's TDIU claim.   The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In regards to the claim for an increased rating for schizophrenia, the Board notes that additional development is necessary.  During the August 2010 Board hearing, the Veteran indicated that he had been hospitalized from January to March 2010 at a VA facility in Marion, Indiana for his schizophrenia. Although the Veteran's attorney indicated that he would obtain those records and requested that the record be kept open, those records have not been associated with the claims file. The Board also notes that the last VA medical records associated with the claims file were from September 2007 and that the record indicates that the Veteran receives continuing treatment from VA. The Board further notes, per a June 2007 WINRS case note, that the Veteran also received vocational rehabilitation from VA, from 2004 until 2006.  VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010). Any VA medical and vocational rehabilitation records not already associated with the claims file should be obtained for review.  

The Board also notes that the last VA examination provided to the Veteran in regards to his schizophrenia claim occurred in December 2008.  The Veteran has since essentially claimed that his schizophrenia has worsened since that time, as indicated by his August 2010 Board hearing report of hospitalization.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board also finds that referral to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) may be warranted, depending on the findings following the prescribed additional development.  Such extra-schedular consideration only applies to the TDIU claim for the period of time that the Veteran does not meet the minimum schedular criteria for TDIU, which is currently prior to February 28, 2007, but could change depending on the adjudication of the schizophrenia claim.  See 38 C.F.R. § 4.16(b).  The RO/AMC may direct the Veteran's claim for such referral if it deems such development to be necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and associate with the claims file all outstanding VA records relating to the Veteran's claims, including treatment records from September 2007 to the present, specifically including the Veteran's January to March 2010 hospitalization, and any VA vocational rehabilitation records.  

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination in order to determine the nature and severity of the service-connected schizophrenia.  The entire claims file and a copy of this Remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.


The report of examination should include:

(a) An account of all manifestations of psychiatric pathology found to be present, referring to the Rating Schedule found at 38 C.F.R. § 4.132, Diagnostic Code 9203(2010), should be provided.  

All necessary and indicated special studies or tests, to include psychological testing, should be accomplished. The examiner should assign a numerical code under the Global Assessment of Functioning Scale. 

      (b) The examiner should state whether the 
      Veteran's service-connected schizophrenia 
      prevents him from securing or following 
      substantially gainful employment.  The 
      examiner should also consider the impairment 
associated with schizophrenia, as opposed to the non-service-connected disorders, which would be all of the Veteran's disorders other than his service-connected schizophrenia, diabetes mellitus, coronary artery disease, peripheral neuropathy of the bilateral lower extremities, and an appendectomy scar.  

The examiner should also describe how the symptoms of his service-connected schizophrenia affect his social and industrial capacity.



      (c)  The examiner should also specifically 
address the Veteran's level of severity during the time period prior to February 28, 2007.  

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  

3. After the above development has been completed, and the increased rating for schizophrenia has been reconsidered by the RO/AMC, the RO/AMC shall consider whether TDIU under 38 C.F.R. § 4.16 is warranted, prior to February 28, 2007.  The RO/AMC shall, if appropriate, specifically consider whether referral to the Director of the Compensation and Pension Service is warranted for extraschedular consideration.  Such consideration or the findings of the Director of the Compensation and Pension Service shall be associated with the claims file.

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


